
	

114 HR 2406 : Sportsmen’s Heritage and Recreational Enhancement Act
U.S. House of Representatives
2016-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 2406
		IN THE SENATE OF THE UNITED STATES
		February 29, 2016ReceivedMarch 1, 2016Read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To protect and enhance opportunities for recreational hunting, fishing, and shooting, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Sportsmen’s Heritage and Recreational Enhancement Act or the SHARE Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Report on economic impact.
				Title I—Hunting, Fishing and Recreational Shooting Protection Act
				Sec. 101. Short title.
				Sec. 102. Modification of definition.
				Sec. 103. Limitation on authority to regulate ammunition and fishing tackle.
				Title II—Target Practice and Marksmanship Training Support Act 
				Sec. 201. Short title.
				Sec. 202. Findings; purpose.
				Sec. 203. Definition of public target range.
				Sec. 204. Amendments to Pittman-Robertson Wildlife Restoration Act.
				Sec. 205. Limits on liability.
				Sec. 206. Sense of Congress regarding cooperation.
				Title III—Polar Bear Conservation and Fairness Act
				Sec. 301. Short title.
				Sec. 302.  Permits for importation of polar bear trophies taken in sport hunts in Canada.
				Title IV—Recreational Lands Self-Defense Act 
				Sec. 401. Short title.
				Sec. 402. Protecting Americans from violent crime.
				Title V—Wildlife and Hunting Heritage Conservation Council Advisory Committee 
				Sec. 501. Wildlife and Hunting Heritage Conservation Council Advisory Committee.
				Title VI—Recreational Fishing and Hunting Heritage Opportunities Act
				Sec. 601. Short title.
				Sec. 602. Findings.
				Sec. 603. Fishing, hunting, and recreational shooting.
				Sec. 604. Volunteer Hunters; Reports; Closures and Restrictions.
				Title VII—Farmer and Hunter Protection Act
				Sec. 701. Short title.
				Sec. 702. Baiting of migratory game birds.
				Title VIII—Transporting Bows Across National Park Service Lands
				Sec. 801. Short title.
				Sec. 802. Bowhunting opportunity and wildlife stewardship.
				Title IX—Federal Land Transaction Facilitation Act Reauthorization (FLTFA) 
				Sec. 901. Short title.
				Sec. 902. Federal Land Transaction Facilitation Act.
				Title X—African Elephant Conservation and Legal Ivory Possession Act 
				Sec. 1001. Short title.
				Sec. 1002. References.
				Sec. 1003. Limited exemption for certain African elephant ivory.
				Sec. 1004. Placement of United States Fish and Wildlife Service law enforcement officers in each
			 African elephant range country.
				Sec. 1005.  Certification for the purposes of the Fishermen’s Protective Act of 1967.
				Sec. 1006. Treatment of elephant ivory.
				Sec. 1007. Sport-hunted elephant trophies.
				Sec. 1008. African Elephant Conservation Act financial assistance priority and reauthorization.
				Sec. 1009. Government Accountability Office study.
				Title XI—Respect for Treaties and Rights
				Sec. 1101. Respect for Treaties and Rights.
				Title XII—Permits for Film Crews of Five People or Less
				Sec. 1201. Annual permit and fee for film crews of 5 persons or fewer.
				Title XIII—State Approval of Fishing Restriction
				Sec. 1301. State or Territorial Approval of Restriction of Recreational or Commercial Fishing
			 Access to Certain State or Territorial Waters.
				Title XIV—Hunting and Recreational Fishing Within Certain National Forests
				Sec. 1401. Definitions.
				Sec. 1402. Hunting and recreational fishing within the national forest system.
				Sec. 1403. Publication of Closure of Roads in Forests.
				Title XV—Grand Canyon Bison Management Act
				Sec. 1501. Short title.
				Sec. 1502. Definitions.
				Sec. 1503. Bison management plan for Grand Canyon National Park.
				Title XVI—Open Book on Equal Access to Justice
				Sec. 1601. Short title.
				Sec. 1602. Modification of equal access to justice provisions.
				Title XVII—Utility terrain vehicles
				Sec. 1701. Utility terrain vehicles in Kisatchie National Forest.
				Title XVIII—Good Samaritan Search and Recovery
				Sec. 1801. Short title.
				Sec. 1802. Expedited access to certain Federal land.
				Title XIX—Interstate Transportation of Firearms or Ammunition
				Sec. 1901. Interstate transportation of firearms or ammunition.
				Title XX—Gray Wolves
				Sec. 2001. Reissuance of final rule regarding gray wolves in the Western Great Lakes.
				Sec. 2002. Reissuance of final rule regarding gray wolves in Wyoming.
				Title XXI—Miscellaneous provisions
				Sec. 2101.  Prohibition on issuance of final rule.
				Sec. 2102. Withdrawal of existing rule regarding hunting and trapping in Alaska.
			
 3.Report on economic impactNot later than 12 months after the date of the enactment of this Act, the Secretary of Interior shall submit a report to Congress that assesses expected economic impacts of the Act. Such report shall include—
 (1)a review of any expected increases in recreational hunting, fishing, shooting, and conservation activities;
 (2)an estimate of any jobs created in each industry expected to support such activities described in paragraph (1), including in the supply, manufacturing, distribution, and retail sectors;
 (3)an estimate of wages related to jobs described in paragraph (2); and (4)an estimate of anticipated new local, State, and Federal revenue related to jobs described in paragraph (2).
			IHunting, Fishing and Recreational Shooting Protection Act
 101.Short titleThis title may be cited as the Hunting, Fishing, and Recreational Shooting Protection Act. 102.Modification of definitionSection 3(2)(B) of the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is amended—
 (1)in clause (v), by striking , and and inserting , or any component of any such article including, without limitation, shot, bullets and other projectiles, propellants, and primers,;
 (2)in clause (vi) by striking the period at the end and inserting , and; and (3)by inserting after clause (vi) the following:
					
 (vii)any sport fishing equipment (as such term is defined in subsection (a) of section 4162 of the Internal Revenue Code of 1986) the sale of which is subject to the tax imposed by section 4161(a) of such Code (determined without regard to any exemptions from such tax as provided by section 4162 or 4221 or any other provision of such Code), and sport fishing equipment components..
				103.Limitation on authority to regulate ammunition and fishing tackle
 (a)LimitationExcept as provided in section 20.21 of title 50, Code of Federal Regulations, as in effect on the date of the enactment of this Act, or any substantially similar successor regulation thereto, the Secretary of the Interior, the Secretary of Agriculture, and, except as provided by subsection (b), any bureau, service, or office of the Department of the Interior or the Department of Agriculture, may not regulate the use of ammunition cartridges, ammunition components, or fishing tackle based on the lead content thereof if such use is in compliance with the law of the State in which the use occurs.
 (b)ExceptionThe limitation in subsection (a) shall not apply to the United States Fish and Wildlife Service or the National Park Service.
				IITarget Practice and Marksmanship Training Support Act 
 201.Short titleThis title may be cited as the Target Practice and Marksmanship Training Support Act. 202.Findings; purpose (a)FindingsCongress finds that—
 (1)the use of firearms and archery equipment for target practice and marksmanship training activities on Federal land is allowed, except to the extent specific portions of that land have been closed to those activities;
 (2)in recent years preceding the date of enactment of this Act, portions of Federal land have been closed to target practice and marksmanship training for many reasons;
 (3)the availability of public target ranges on non-Federal land has been declining for a variety of reasons, including continued population growth and development near former ranges;
 (4)providing opportunities for target practice and marksmanship training at public target ranges on Federal and non-Federal land can help—
 (A)to promote enjoyment of shooting, recreational, and hunting activities; and (B)to ensure safe and convenient locations for those activities;
 (5)Federal law in effect on the date of enactment of this Act, including the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.), provides Federal support for construction and expansion of public target ranges by making available to States amounts that may be used for construction, operation, and maintenance of public target ranges; and
 (6)it is in the public interest to provide increased Federal support to facilitate the construction or expansion of public target ranges.
 (b)PurposeThe purpose of this title is to facilitate the construction and expansion of public target ranges, including ranges on Federal land managed by the Forest Service and the Bureau of Land Management.
 203.Definition of public target rangeIn this title, the term public target range means a specific location that— (1)is identified by a governmental agency for recreational shooting;
 (2)is open to the public; (3)may be supervised; and
 (4)may accommodate archery or rifle, pistol, or shotgun shooting. 204.Amendments to Pittman-Robertson Wildlife Restoration Act (a)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended—
 (1)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and (2)by inserting after paragraph (1) the following:
						
 (2)the term public target range means a specific location that— (A)is identified by a governmental agency for recreational shooting;
 (B)is open to the public; (C)may be supervised; and
 (D)may accommodate archery or rifle, pistol, or shotgun shooting;. (b)Expenditures for management of wildlife areas and resourcesSection 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is amended—
 (1)by striking (b) Each State and inserting the following:  (b)Expenditures for management of wildlife areas and resources (1)In generalExcept as provided in paragraph (2), each State;
 (2)in paragraph (1) (as so designated), by striking construction, operation, and inserting operation; (3)in the second sentence, by striking The non-Federal share and inserting the following:
						
 (3)Non-Federal shareThe non-Federal share; (4)in the third sentence, by striking The Secretary and inserting the following:
						
 (4)RegulationsThe Secretary; and (5)by inserting after paragraph (1) (as designated by paragraph (1) of this subsection) the following:
						
 (2)ExceptionNotwithstanding the limitation described in paragraph (1), a State may pay up to 90 percent of the cost of acquiring land for, expanding, or constructing a public target range..
 (c)Firearm and bow hunter education and safety program grantsSection 10 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is amended— (1)in subsection (a), by adding at the end the following:
						
 (3)Allocation of additional amountsOf the amount apportioned to a State for any fiscal year under section 4(b), the State may elect to allocate not more than 10 percent, to be combined with the amount apportioned to the State under paragraph (1) for that fiscal year, for acquiring land for, expanding, or constructing a public target range.;
 (2)by striking subsection (b) and inserting the following:  (b)Cost sharing (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activity carried out using a grant under this section shall not exceed 75 percent of the total cost of the activity.
 (2)Public target range construction or expansionThe Federal share of the cost of acquiring land for, expanding, or constructing a public target range in a State on Federal or non-Federal land pursuant to this section or section 8(b) shall not exceed 90 percent of the cost of the activity.; and
 (3)in subsection (c)(1)— (A)by striking Amounts made and inserting the following:
							
 (A)In generalExcept as provided in subparagraph (B), amounts made; and (B)by adding at the end the following:
							
 (B)ExceptionAmounts provided for acquiring land for, constructing, or expanding a public target range shall remain available for expenditure and obligation during the 5-fiscal-year period beginning on October 1 of the first fiscal year for which the amounts are made available..
						205.Limits on liability
 (a)Discretionary functionFor purposes of chapter 171 of title 28, United States Code (commonly referred to as the Federal Tort Claims Act), any action by an agent or employee of the United States to manage or allow the use of Federal land for purposes of target practice or marksmanship training by a member of the public shall be considered to be the exercise or performance of a discretionary function.
 (b)Civil action or claimsExcept to the extent provided in chapter 171 of title 28, United States Code, the United States shall not be subject to any civil action or claim for money damages for any injury to or loss of property, personal injury, or death caused by an activity occurring at a public target range that is—
 (1)funded in whole or in part by the Federal Government pursuant to the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.); or
 (2)located on Federal land. 206.Sense of Congress regarding cooperationIt is the sense of Congress that, consistent with applicable laws and regulations, the Chief of the Forest Service and the Director of the Bureau of Land Management should cooperate with State and local authorities and other entities to carry out waste removal and other activities on any Federal land used as a public target range to encourage continued use of that land for target practice or marksmanship training.
			IIIPolar Bear Conservation and Fairness Act
 301.Short titleThis title may be cited as the Polar Bear Conservation and Fairness Act. 302. Permits for importation of polar bear trophies taken in sport hunts in CanadaSection 104(c)(5)(D) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1374(c)(5)(D)) is amended to read as follows:
				
					(D)
 (i)The Secretary of the Interior shall, expeditiously after the expiration of the applicable 30-day period under subsection (d)(2), issue a permit for the importation of any polar bear part (other than an internal organ) from a polar bear taken in a sport hunt in Canada to any person—
 (I)who submits, with the permit application, proof that the polar bear was legally harvested by the person before February 18, 1997; or
 (II)who has submitted, in support of a permit application submitted before May 15, 2008, proof that the polar bear was legally harvested by the person before May 15, 2008, from a polar bear population from which a sport-hunted trophy could be imported before that date in accordance with section 18.30(i) of title 50, Code of Federal Regulations.
 (ii)The Secretary shall issue permits under clause (i)(I) without regard to subparagraphs (A) and (C)(ii) of this paragraph, subsection (d)(3), and sections 101 and 102. Sections 101(a)(3)(B) and 102(b)(3) shall not apply to the importation of any polar bear part authorized by a permit issued under clause (i)(I). This clause shall not apply to polar bear parts that were imported before June 12, 1997.
 (iii)The Secretary shall issue permits under clause (i)(II) without regard to subparagraph (C)(ii) of this paragraph or subsection (d)(3). Sections 101(a)(3)(B) and 102(b)(3) shall not apply to the importation of any polar bear part authorized by a permit issued under clause (i)(II). This clause shall not apply to polar bear parts that were imported before the date of enactment of the Polar Bear Conservation and Fairness Act..
			IVRecreational Lands Self-Defense Act 
 401.Short titleThis title may be cited as the Recreational Lands Self-Defense Act. 402.Protecting Americans from violent crime (a)FindingsCongress finds the following:
 (1)The Second Amendment to the Constitution provides that the right of the people to keep and bear Arms, shall not be infringed. (2)Section 327.13 of title 36, Code of Federal Regulations, provides that, except in special circumstances, possession of loaded firearms, ammunition, loaded projectile firing devices, bows and arrows, crossbows, or other weapons is prohibited at water resources development projects administered by the Secretary of the Army.
 (3)The regulations described in paragraph (2) prevent individuals complying with Federal and State laws from exercising the second amendment rights of the individuals while at such water resources development projects.
 (4)The Federal laws should make it clear that the second amendment rights of an individual at a water resources development project should not be infringed.
 (b)Protecting the right of individuals To bear arms at water resources development projectsThe Secretary of the Army shall not promulgate or enforce any regulation that prohibits an individual from possessing a firearm, including an assembled or functional firearm, at a water resources development project covered under section 327.0 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act), if—
 (1)the individual is not otherwise prohibited by law from possessing the firearm; and (2)the possession of the firearm is in compliance with the law of the State in which the water resources development project is located.
					VWildlife and Hunting Heritage Conservation Council Advisory Committee 
 501.Wildlife and Hunting Heritage Conservation Council Advisory CommitteeThe Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) is amended by adding at the end the following:
				
					10.Wildlife and Hunting Heritage Conservation Council Advisory Committee
 (a)EstablishmentThere is hereby established the Wildlife and Hunting Heritage Conservation Council Advisory Committee (in this section referred to as the Advisory Committee) to advise the Secretaries of the Interior and Agriculture on wildlife and habitat conservation, hunting, and recreational shooting.
 (b)Continuance and abolishment of existing wildlife and hunting heritage conservation councilThe Wildlife and Hunting Heritage Conservation Council established pursuant to section 441 of the Revised Statutes (43 U.S.C. 1457), section 2 of the Fish and Wildlife Act of 1956 (16 U.S.C. 742a), and other Acts applicable to specific bureaus of the Department of the Interior—
 (1)shall continue until the date of the first meeting of the Wildlife and Hunting Heritage Conservation Council established by the amendment made by subsection (a); and
 (2)is hereby abolished effective on that date. (c)Duties of the advisory committeeThe Advisory Committee shall advise the Secretaries with regard to—
 (1)implementation of Executive Order No. 13443: Facilitation of Hunting Heritage and Wildlife Conservation, which directs Federal agencies to facilitate the expansion and enhancement of hunting opportunities and the management of game species and their habitat;
 (2)policies or programs to conserve and restore wetlands, agricultural lands, grasslands, forest, and rangeland habitats;
 (3)policies or programs to promote opportunities and access to hunting and shooting sports on Federal lands;
 (4)policies or programs to recruit and retain new hunters and shooters; (5)policies or programs that increase public awareness of the importance of wildlife conservation and the social and economic benefits of recreational hunting and shooting; and
 (6)policies or programs that encourage coordination among the public, the hunting and shooting sports community, wildlife conservation groups, and States, tribes, and the Federal Government.
							(d)Membership
							(1)Appointment
 (A)In generalThe Advisory Committee shall consist of no more than 16 discretionary members and 8 ex officio members.
 (B)Ex officio membersThe ex officio members are— (i)the Director of the United States Fish and Wildlife Service or a designated representative of the Director;
 (ii)the Director of the Bureau of Land Management or a designated representative of the Director; (iii)the Director of the National Park Service or a designated representative of the Director;
 (iv)the Chief of the Forest Service or a designated representative of the Chief; (v)the Chief of the Natural Resources Conservation Service or a designated representative of the Chief;
 (vi)the Administrator of the Farm Service Agency or a designated representative of the Administrator; (vii)the Executive Director of the Association of Fish and Wildlife Agencies; and
 (viii)the Administrator of the Small Business Administration or designated representative. (C)Discretionary membersThe discretionary members shall be appointed jointly by the Secretaries from at least one of each of the following:
 (i)State fish and wildlife agencies. (ii)Game bird hunting organizations.
 (iii)Wildlife conservation organizations. (iv)Big game hunting organizations.
 (v)Waterfowl hunting organizations. (vi)The tourism, outfitter, or guiding industry.
 (vii)The firearms or ammunition manufacturing industry. (viii)The hunting or shooting equipment retail industry.
 (ix)Tribal resource management organizations. (x)The agriculture industry.
 (xi)The ranching industry. (xii)Women’s hunting and fishing advocacy, outreach, or education organization.
 (xiii)Minority hunting and fishing advocacy, outreach, or education organization. (xiv)Veterans service organization.
 (D)EligibilityPrior to the appointment of the discretionary members, the Secretaries shall determine that all individuals nominated for appointment to the Advisory Committee, and the organization each individual represents, actively support and promote sustainable-use hunting, wildlife conservation, and recreational shooting.
								(2)Terms
 (A)In generalExcept as provided in subparagraph (B), members of the Advisory Committee shall be appointed for a term of 4 years. Members shall not be appointed for more than 3 consecutive or nonconsecutive terms.
 (B)Terms of initial appointeesAs designated by the Secretary at the time of appointment, of the members first appointed— (i)6 members shall be appointed for a term of 4 years;
 (ii)5 members shall be appointed for a term of 3 years; and (iii)5 members shall be appointed for a term of 2 years.
 (3)Preservation of public advisory statusNo individual may be appointed as a discretionary member of the Advisory Committee while serving as an officer or employee of the Federal Government.
							(4)Vacancy and removal
 (A)In generalAny vacancy on the Advisory Committee shall be filled in the manner in which the original appointment was made.
 (B)RemovalAdvisory Committee members shall serve at the discretion of the Secretaries and may be removed at any time for good cause.
 (5)Continuation of serviceEach appointed member may continue to serve after the expiration of the term of office to which such member was appointed until a successor has been appointed.
 (6)ChairpersonThe Chairperson of the Advisory Committee shall be appointed for a 3-year term by the Secretaries, jointly, from among the members of the Advisory Committee. An individual may not be appointed as Chairperson for more than 2 consecutive or nonconsecutive terms.
 (7)Pay and expensesMembers of the Advisory Committee shall serve without pay for such service, but each member of the Advisory Committee may be reimbursed for travel and lodging incurred through attending meetings of the Advisory Committee approved subgroup meetings in the same amounts and under the same conditions as Federal employees (in accordance with section 5703 of title 5, United States Code).
							(8)Meetings
 (A)In generalThe Advisory Committee shall meet at the call of the Secretaries, the chairperson, or a majority of the members, but not less frequently than twice annually.
 (B)Open meetingsEach meeting of the Advisory Committee shall be open to the public. (C)Prior notice of meetingsTimely notice of each meeting of the Advisory Committee shall be published in the Federal Register and be submitted to trade publications and publications of general circulation.
 (D)SubgroupsThe Advisory Committee may establish such workgroups or subgroups as it deems necessary for the purpose of compiling information or conducting research. However, such workgroups may not conduct business without the direction of the Advisory Committee and must report in full to the Advisory Committee.
 (9)QuorumNine members of the Advisory Committee shall constitute a quorum. (e)ExpensesThe expenses of the Advisory Committee that the Secretaries determine to be reasonable and appropriate shall be paid by the Secretaries.
 (f)Administrative support, technical services, and adviceA designated Federal Officer shall be jointly appointed by the Secretaries to provide to the Advisory Committee the administrative support, technical services, and advice that the Secretaries determine to be reasonable and appropriate.
						(g)Annual report
 (1)RequiredNot later than September 30 of each year, the Advisory Committee shall submit a report to the Secretaries, the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives, and the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate. If circumstances arise in which the Advisory Committee cannot meet the September 30 deadline in any year, the Secretaries shall advise the Chairpersons of each such Committee of the reasons for such delay and the date on which the submission of the report is anticipated.
 (2)ContentsThe report required by paragraph (1) shall describe— (A)the activities of the Advisory Committee during the preceding year;
 (B)the reports and recommendations made by the Advisory Committee to the Secretaries during the preceding year; and
 (C)an accounting of actions taken by the Secretaries as a result of the recommendations. (h)Federal advisory committee actThe Advisory Committee shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.)..
			VIRecreational Fishing and Hunting Heritage Opportunities Act
 601.Short titleThis title may be cited as the Recreational Fishing and Hunting Heritage and Opportunities Act. 602.FindingsCongress finds that—
 (1)recreational fishing and hunting are important and traditional activities in which millions of Americans participate;
 (2)recreational anglers and hunters have been and continue to be among the foremost supporters of sound fish and wildlife management and conservation in the United States;
 (3)recreational fishing and hunting are environmentally acceptable and beneficial activities that occur and can be provided on Federal lands and waters without adverse effects on other uses or users;
 (4)recreational anglers, hunters, and sporting organizations provide direct assistance to fish and wildlife managers and enforcement officers of the Federal Government as well as State and local governments by investing volunteer time and effort to fish and wildlife conservation;
 (5)recreational anglers, hunters, and the associated industries have generated billions of dollars of critical funding for fish and wildlife conservation, research, and management by providing revenues from purchases of fishing and hunting licenses, permits, and stamps, as well as excise taxes on fishing, hunting, and recreational shooting equipment that have generated billions of dollars of critical funding for fish and wildlife conservation, research, and management;
 (6)recreational shooting is also an important and traditional activity in which millions of Americans participate;
 (7)safe recreational shooting is a valid use of Federal lands, including the establishment of safe and convenient recreational shooting ranges on such lands, and participation in recreational shooting helps recruit and retain hunters and contributes to wildlife conservation;
 (8)opportunities to recreationally fish, hunt, and shoot are declining, which depresses participation in these traditional activities, and depressed participation adversely impacts fish and wildlife conservation and funding for important conservation efforts; and
 (9)the public interest would be served, and our citizens’ fish and wildlife resources benefitted, by action to ensure that opportunities are facilitated to engage in fishing and hunting on Federal land as recognized by Executive Order No. 12962, relating to recreational fisheries, and Executive Order No. 13443, relating to facilitation of hunting heritage and wildlife conservation.
				603.Fishing, hunting, and recreational shooting
 (a)DefinitionsIn this section: (1)Federal landThe term Federal land means any land or water that is owned by the United States and under the administrative jurisdiction of the Bureau of Land Management or the Forest Service.
 (2)Federal land management officialsThe term Federal land management officials means— (A)the Secretary of the Interior and Director of the Bureau of Land Management regarding Bureau of Land Management lands and interests in lands under the administrative jurisdiction of the Bureau of Land Management; and
 (B)the Secretary of Agriculture and Chief of the Forest Service regarding National Forest System lands.
						(3)Hunting
 (A)In generalExcept as provided in subparagraph (B), the term hunting means use of a firearm, bow, or other authorized means in the lawful— (i)pursuit, shooting, capture, collection, trapping, or killing of wildlife;
 (ii)attempt to pursue, shoot, capture, collect, trap, or kill wildlife; or (iii)the training of hunting dogs, including field trials.
 (B)ExclusionThe term hunting does not include the use of skilled volunteers to cull excess animals (as defined by other Federal law).
 (4)Recreational fishingThe term recreational fishing means the lawful— (A)pursuit, capture, collection, or killing of fish; or
 (B)attempt to capture, collect, or kill fish. (5)Recreational shootingThe term recreational shooting means any form of sport, training, competition, or pastime, whether formal or informal, that involves the discharge of a rifle, handgun, or shotgun, or the use of a bow and arrow.
 (b)In generalSubject to valid existing rights and subsection (e), and cooperation with the respective State fish and wildlife agency, Federal land management officials shall exercise authority under existing law, including provisions regarding land use planning, to facilitate use of and access to Federal lands, including National Monuments, Wilderness Areas, Wilderness Study Areas, and lands administratively classified as wilderness eligible or suitable and primitive or semi-primitive areas, for fishing, hunting, and recreational shooting, except as limited by—
 (1)statutory authority that authorizes action or withholding action for reasons of national security, public safety, or resource conservation;
 (2)any other Federal statute that specifically precludes fishing, hunting, or recreational shooting on specific Federal lands, waters, or units thereof; and
 (3)discretionary limitations on fishing, hunting, and recreational shooting determined to be necessary and reasonable as supported by the best scientific evidence and advanced through a transparent public process.
 (c)ManagementConsistent with subsection (a), Federal land management officials shall exercise their land management discretion—
 (1)in a manner that supports and facilitates fishing, hunting, and recreational shooting opportunities;
 (2)to the extent authorized under applicable State law; and (3)in accordance with applicable Federal law.
					(d)Planning
 (1)Evaluation of effects on opportunities to engage in fishing, hunting, or recreational shootingPlanning documents that apply to Federal lands, including land resources management plans, resource management plans, travel management plans, and general management plans shall include a specific evaluation of the effects of such plans on opportunities to engage in fishing, hunting, or recreational shooting.
 (2)Strategic Growth Policy for the National Wildlife Refuge SystemSection 4(a)(3) of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd(a)(3)) is amended—
 (A)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and (B)by inserting after subparagraph (B), the following:
							
 (C)the Secretary shall integrate wildlife-dependent recreational uses in accordance with their status as priority general public uses into proposed or existing regulations, policies, criteria, plans, or other activities to alter or amend the manner in which individual refuges or the National Wildlife Refuge System (System) are managed, including, but not limited to, any activities which target or prioritize criteria for long and short term System acquisitions;.
 (3)No major federal actionNo action taken under this title, or under section 4 of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd), either individually or cumulatively with other actions involving Federal lands or lands managed by the United States Fish and Wildlife Service, shall be considered to be a major Federal action significantly affecting the quality of the human environment, and no additional identification, analysis, or consideration of environmental effects, including cumulative effects, is necessary or required.
 (4)Other activity not consideredFederal land management officials are not required to consider the existence or availability of fishing, hunting, or recreational shooting opportunities on adjacent or nearby public or private lands in the planning for or determination of which Federal lands are open for these activities or in the setting of levels of use for these activities on Federal lands, unless the combination or coordination of such opportunities would enhance the fishing, hunting, or recreational shooting opportunities available to the public.
					(e)Federal lands
 (1)Lands openLands under the jurisdiction of the Bureau of Land Management and the Forest Service, including Wilderness Areas, Wilderness Study Areas, lands designated as wilderness or administratively classified as wilderness eligible or suitable and primitive or semi-primitive areas and National Monuments, but excluding lands on the Outer Continental Shelf, shall be open to fishing, hunting, and recreational shooting unless the managing Federal agency acts to close lands to such activity. Lands may be subject to closures or restrictions if determined by the head of the agency to be necessary and reasonable and supported by facts and evidence, for purposes including resource conservation, public safety, energy or mineral production, energy generation or transmission infrastructure, water supply facilities, protection of other permittees, protection of private property rights or interest, national security, or compliance with other law.
					(2)Recreational shooting ranges
 (A)In generalThe head of each Federal agency shall use his or her authorities in a manner consistent with this Act and other applicable law, to—
 (i)lease or permit use of lands under the jurisdiction of the agency for recreational shooting ranges; and
 (ii)designate specific lands under the jurisdiction of the agency for recreational shooting activities. (B)Limitation on liabilityAny designation under subparagraph (A)(ii) shall not subject the United States to any civil action or claim for monetary damages for injury or loss of property or personal injury or death caused by any activity occurring at or on such designated lands.
						(f)Necessity in wilderness areas and within and supplemental to wilderness purposes
 (1)Minimum requirements for administrationThe provision of opportunities for fishing, hunting, and recreational shooting, and the conservation of fish and wildlife to provide sustainable use recreational opportunities on designated Federal wilderness areas shall constitute measures necessary to meet the minimum requirements for the administration of the wilderness area, provided that this determination shall not authorize or facilitate commodity development, use, or extraction, motorized recreational access or use that is not otherwise allowed under the Wilderness Act (16 U.S.C. 1131 et seq.), or permanent road construction or maintenance within designated wilderness areas.
 (2)Application of Wilderness ActProvisions of the Wilderness Act (16 U.S.C. 1131 et seq.), stipulating that wilderness purposes are within and supplemental to the purposes of the underlying Federal land unit are reaffirmed. When seeking to carry out fish and wildlife conservation programs and projects or provide fish and wildlife dependent recreation opportunities on designated wilderness areas, each Federal land management official shall implement these supplemental purposes so as to facilitate, enhance, or both, but not to impede the underlying Federal land purposes when seeking to carry out fish and wildlife conservation programs and projects or provide fish and wildlife dependent recreation opportunities in designated wilderness areas, provided that such implementation shall not authorize or facilitate commodity development, use or extraction, or permanent road construction or maintenance within designated wilderness areas.
 (g)No priorityNothing in this section requires a Federal land management official to give preference to fishing, hunting, or recreational shooting over other uses of Federal land or over land or water management priorities established by Federal law.
 (h)Consultation with councilsIn fulfilling the duties under this section, Federal land management officials shall consult with respective advisory councils as established in Executive Order Nos. 12962 and 13443.
 (i)Authority of the StatesNothing in this section shall be construed as interfering with, diminishing, or conflicting with the authority, jurisdiction, or responsibility of any State to exercise primary management, control, or regulation of fish and wildlife under State law (including regulations) on land or water within the State, including on Federal land.
 (j)Federal licensesNothing in this section shall be construed to authorize a Federal land management official to require a license, fee, or permit to fish, hunt, or trap on land or water in a State, including on Federal land in the States, except that this subsection shall not affect the Migratory Bird Stamp requirement set forth in the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718 et seq.).
				604.Volunteer Hunters; Reports; Closures and Restrictions
 (a)DefinitionsFor the purposes of this section: (1)Public landThe term public land means—
 (A)units of the National Park System; (B)National Forest System lands; and
 (C)land and interests in land owned by the United States and under the administrative jurisdiction of— (i)the Fish and Wildlife Service; or
 (ii)the Bureau of Land Management. (2)SecretaryThe term Secretary means—
 (A)the Secretary of the Interior and includes the Director of the National Park Service, with regard to units of the National Park System;
 (B)the Secretary of the Interior and includes the Director of the Fish and Wildlife Service, with regard to Fish and Wildlife Service lands and waters;
 (C)the Secretary of the Interior and includes the Director of the Bureau of Land Management, with regard to Bureau of Land Management lands and waters; and
 (D)the Secretary of Agriculture and includes the Chief of the Forest Service, with regard to National Forest System lands.
 (3)Volunteer from the hunting communityThe term volunteer from the hunting community means a volunteer who holds a valid hunting license issued by a State. (b)Volunteer HuntersWhen planning wildlife management involving reducing the size of a wildlife population on public land, the Secretary shall consider the use of and may use volunteers from the hunting community as agents to assist in carrying out wildlife management on public land. The Secretary shall not reject the use of volunteers from the hunting community as agents without the concurrence of the appropriate State wildlife management authorities.
 (c)ReportBeginning on the second October 1 after the date of the enactment of this Act and biennially on October 1 thereafter, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)any public land administered by the Secretary that was closed to fishing, hunting, and recreational shooting at any time during the preceding year; and
 (2)the reason for the closure. (d)Closures or significant restrictions (1)In generalOther than closures established or prescribed by land planning actions referred to in section 604(e) or emergency closures described in paragraph (2), a permanent or temporary withdrawal, change of classification, or change of management status of public land that effectively closes or significantly restricts any acreage of public land to access or use for fishing, hunting, recreational shooting, or activities related to fishing, hunting, or recreational shooting, or a combination of those activities, shall take effect only if, before the date of withdrawal or change, the Secretary—
 (A)publishes appropriate notice of the withdrawal or change, respectively; (B)demonstrates that coordination has occurred with a State fish and wildlife agency; and
 (C)submits to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate written notice of the withdrawal or change, respectively.
 (2)Emergency closuresNothing in this Act prohibits the Secretary from establishing or implementing emergency closures or restrictions of the smallest practicable area to provide for public safety, resource conservation, national security, or other purposes authorized by law. Such an emergency closure shall terminate after a reasonable period of time unless converted to a permanent closure consistent with this Act.
					VIIFarmer and Hunter Protection Act
 701.Short titleThis title may be cited as the Hunter and Farmer Protection Act. 702.Baiting of migratory game birdsSection 3 of the Migratory Bird Treaty Act (16 U.S.C. 704) is amended by striking subsection (b) and inserting the following:
				
					(b)Prohibition of baiting
 (1)DefinitionsIn this subsection: (A)Baited area (i)In generalThe term baited area means—
 (I)any area on which salt, grain, or other feed has been placed, exposed, deposited, distributed, or scattered, if the salt, grain, or feed could lure or attract migratory game birds; and
 (II)in the case of waterfowl, cranes (family Gruidae), and coots (fam­i­ly Rallidae), a standing, un­har­vest­ed crop that has been manipulated through activities such as mowing, discing, or rolling, unless the activities are normal agricultural practices.
 (ii)ExclusionsAn area shall not be considered to be a baited area if the area— (I)has been treated with a normal agricultural practice;
 (II)has standing crops that have not been manipulated; or (III)has standing crops that have been or are flooded.
 (B)BaitingThe term baiting means the direct or indirect placing, exposing, depositing, distributing, or scattering of salt, grain, or other feed that could lure or attract migratory game birds to, on, or over any areas on which a hunter is attempting to take migratory game birds.
 (C)Migratory game birdThe term migratory game bird means migratory bird species— (i)that are within the taxonomic families of Anatidae, Columbidae, Gruidae, Rallidae, and Scolopacidae; and
 (ii)for which open seasons are prescribed by the Secretary of the Interior. (D)Normal agricultural practice (i)In generalThe term normal agricultural practice means any practice in 1 annual growing season that—
 (I)is carried out in order to produce a marketable crop, including planting, harvest, postharvest, or soil conservation practices; and
 (II)is recommended for the successful harvest of a given crop by the applicable State office of the Cooperative Extension System of the Department of Agriculture, in consultation with, and if requested, the concurrence of, the head of the applicable State department of fish and wildlife.
									(ii)Inclusions
 (I)In generalSubject to subclause (II), the term normal agricultural practice includes the destruction of a crop in accordance with practices required by the Federal Crop Insurance Corporation for agricultural producers to obtain crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) on land on which a crop during the current or immediately preceding crop year was not harvestable due to a natural disaster (including any hurricane, storm, tornado, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, drought, fire, snowstorm, or other catastrophe that is declared a major disaster by the President in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)).
 (II)LimitationsThe term normal agricultural practice only includes a crop described in subclause (I) that has been destroyed or manipulated through activities that include (but are not limited to) mowing, discing, or rolling if the Federal Crop Insurance Corporation certifies that flooding was not an acceptable method of destruction to obtain crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.).
 (E)WaterfowlThe term waterfowl means native species of the family Anatidae. (2)ProhibitionIt shall be unlawful for any person—
 (A)to take any migratory game bird by baiting or on or over any baited area, if the person knows or reasonably should know that the area is a baited area; or
 (B)to place or direct the placement of bait on or adjacent to an area for the purpose of causing, inducing, or allowing any person to take or attempt to take any migratory game bird by baiting or on or over the baited area.
 (3)RegulationsThe Secretary of the Interior may promulgate regulations to implement this subsection. (4)ReportsAnnually, the Secretary of Agriculture shall submit to the Secretary of the Interior a report that describes any changes to normal agricultural practices across the range of crops grown by agricultural producers in each region of the United States in which the recommendations are provided to agricultural producers..
			VIIITransporting Bows Across National Park Service Lands
 801.Short titleThis title may be cited as the Hunter Access Corridors Act. 802.Bowhunting opportunity and wildlife stewardship (a)In generalSubchapter II of chapter 1015 of title 54, United States Code, is amended by adding at the end the following:
					
						101513.Hunter access corridors
 (a)DefinitionsIn this section: (1)Not ready for immediate useThe term not ready for immediate use means—
 (A)a bow or crossbow, the arrows of which are secured or stowed in a quiver or other arrow transport case; and
 (B)with respect to a crossbow, uncocked. (2)Valid hunting licenseThe term valid hunting license means a State-issued hunting license that authorizes an individual to hunt on private or public land adjacent to the System unit in which the individual is located while in possession of a bow or crossbow that is not ready for immediate use.
								(b)Transportation authorized
 (1)In generalThe Director shall not require a permit for, or promulgate or enforce any regulation that prohibits an individual from transporting bows and crossbows that are not ready for immediate use across any System unit if—
 (A)in the case of an individual traversing the System unit on foot— (i)the individual is not otherwise prohibited by law from possessing the bows and crossbows;
 (ii)the bows or crossbows are not ready for immediate use throughout the period during which the bows or crossbows are transported across the System unit;
 (iii)the possession of the bows and crossbows is in compliance with the law of the State in which the System unit is located; and
										(iv)
 (I)the individual possesses a valid hunting license; (II)the individual is traversing the System unit en route to a hunting access corridor established under subsection (c)(1); or
 (III)the individual is traversing the System unit in compliance with any other applicable regulations or policies; or
 (B)the bows or crossbows are not ready for immediate use and remain inside a vehicle. (2)EnforcementNothing in this subsection limits the authority of the Director to enforce laws (including regulations) prohibiting hunting or the taking of wildlife in any System unit.
								(c)Establishment of hunter access corridors
 (1)In generalOn a determination by the Director under paragraph (2), the Director may establish and publish (in accordance with section 1.5 of title 36, Code of Federal Regulations (or a successor regulation)), on a publicly available map, hunter access corridors across System units that are used to access public land that is—
 (A)contiguous to a System unit; and (B)open to hunting.
 (2)Determination by directorThe determination referred to in paragraph (1) is a determination that the hunter access corridor would provide wildlife management or visitor experience benefits within the boundary of the System unit in which the hunter access corridor is located.
 (3)Hunting seasonThe hunter access corridors shall be open for use during hunting seasons. (4)ExceptionThe Director may establish limited periods during which access through the hunter access corridors is closed for reasons of public safety, administration, or compliance with applicable law. Such closures shall be clearly marked with signs and dates of closures, and shall not include gates, chains, walls, or other barriers on the hunter access corridor.
 (5)Identification of corridorsThe Director shall— (A)make information regarding hunter access corridors available on the individual website of the applicable System unit; and
 (B)provide information regarding any processes established by the Director for transporting legally taken game through individual hunter access corridors.
 (6)Registration; transportation of gameThe Director may— (A)provide registration boxes to be located at the trailhead of each hunter access corridor for self-registration;
 (B)provide a process for online self-registration; and (C)allow nonmotorized conveyances to transport legally taken game through a hunter access corridor established under this subsection, including game carts and sleds.
 (7)Consultation with StatesThe Director shall consult with each applicable State wildlife agency to identify appropriate hunter access corridors.
 (d)EffectNothing in this section— (1)diminishes, enlarges, or modifies any Federal or State authority with respect to recreational hunting, recreational shooting, or any other recreational activities within the boundaries of a System unit; or
 (2)authorizes— (A)the establishment of new trails in System units; or
 (B)authorizes individuals to access areas in System units, on foot or otherwise, that are not open to such access.
									(e)No major Federal action
 (1)In generalAny action taken under this section shall not be considered a major Federal action significantly affecting the quality of the human environment under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)No additional action requiredNo additional identification, analyses, or consideration of environmental effects (including cumulative environmental effects) is necessary or required with respect to an action taken under this section..
 (b)Clerical amendmentThe table of sections for title 54, United States Code, is amended by inserting after the item relating to section 101512 the following:
					
						
							101513. Hunter access corridors..
				IXFederal Land Transaction Facilitation Act Reauthorization (FLTFA) 
 901.Short titleThis title may be cited as the Federal Land Transaction Facilitation Act Reauthorization. 902.Federal Land Transaction Facilitation ActThe Federal Land Transaction Facilitation Act is amended—
 (1)in section 203(1) (43 U.S.C. 2302(1)), by striking cultural, or and inserting cultural, recreational access and use, or other; (2)in section 203(2) in the matter preceding subparagraph (A), by striking on the date of enactment of this Act was and inserting is;
 (3)in section 205 (43 U.S.C. 2304)— (A)in subsection (a), by striking section 206 and all that follows through the period and inserting the following: “section 206—
						
 (1)to complete appraisals and satisfy other legal requirements for the sale or exchange of public land identified for disposal under approved land use plans under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712);
 (2)not later than 180 days after the date of the enactment of the Federal Land Transaction Facilitation Act Reauthorization, to establish and make available to the public, on the website of the Department of the Interior, a database containing a comprehensive list of all the land referred to in paragraph (1); and
 (3)to maintain the database referred to in paragraph (2).; and (B)in subsection (d), by striking 11 and inserting 22;
 (4)by amending section 206(c)(1) (43 U.S.C. 2305(c)(1)) to read as follows:  (1)Use of Funds (A)In generalFunds in the Federal Land Disposal Account shall be expended, subject to appropriation, in accordance with this subsection.
 (B)PurposesExcept as authorized under paragraph (2), funds in the Federal Land Disposal Account shall be used for one or more of the following purposes:
 (i)To purchase lands or interests therein that are otherwise authorized by law to be acquired and are one or more of the following:
 (I)Inholdings. (II)Adjacent to federally designated areas and contain exceptional resources.
 (III)Provide opportunities for hunting, recreational fishing, recreational shooting, and other recreational activities.
 (IV)Likely to aid in the performance of deferred maintenance or the reduction of operation and maintenance costs or other deferred costs.
 (ii)To perform deferred maintenance or other maintenance activities that enhance opportunities for recreational access.;
 (5)in section 206(c)(2) (43 U.S.C. 2305(c)(2))— (A)by striking subparagraph (A);
 (B)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (A), (B), and (C), respectively; (C)in subparagraph (C) (as so redesignated by this paragraph)—
 (i)by striking purchases and inserting land purchases and performance of deferred maintenance activities; (ii)by striking subparagraph (C) and inserting subparagraph (B); and
 (iii)by inserting for the activities outlined in paragraph (2) after generated; and (D)by adding at the end the following:
						
 (D)Any funds made available under subparagraph (C) that are not obligated or expended by the end of the fourth full fiscal year after the date of the sale or exchange of land that generated the funds may be expended in any State.;
 (6)in section 206(c)(3) (43 U.S.C. 2305(c)(3))— (A)by inserting after subparagraph (A) the following:
						
 (B)the extent to which the acquisition of the land or interest therein will increase the public availability of resources for, and facilitate public access to, hunting, fishing, and other recreational activities;; and
 (B)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D); (7)in section 206(f) (43 U.S.C. 2305(f)), by amending paragraph (2) to read as follows:
					
 (2)any remaining balance in the account shall be deposited in the Treasury and used for deficit reduction, except that in the case of a fiscal year for which there is no Federal budget deficit, such amounts shall be used to reduce the Federal debt (in such manner as the Secretary of the Treasury considers appropriate).; and
 (8)in section 207(b) (43 U.S.C. 2306(b))— (A)in paragraph (1)—
 (i)by striking 96–568 and inserting 96–586; and (ii)by striking ; or and inserting a semicolon;
 (B)in paragraph (2)— (i)by inserting Public Law 105–263; before 112 Stat.; and
 (ii)by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
						
 (3)the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028);
 (4)the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);
 (5)subtitle F of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note; Public Law 111–11);
 (6)subtitle O of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www note, 1132 note; Public Law 111–11);
 (7)section 2601 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1108); or
 (8)section 2606 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1121).. XAfrican Elephant Conservation and Legal Ivory Possession Act  1001.Short titleThis title may be cited as the African Elephant Conservation and Legal Ivory Possession Act.
 1002.ReferencesExcept as otherwise specifically provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a provision, the reference shall be considered to be made to a provision of the African Elephant Conservation Act (16 U.S.C. 4201 et seq.).
 1003.Limited exemption for certain African elephant ivorySection 2203 (16 U.S.C. 4223) is amended— (1)by inserting (a) In general.— before the first sentence;
 (2)by inserting and subsection (b) of this section after 2202(e); and (3)by adding at the end the following:
					
 (b)ExemptionNothing in this Act or subsection (a) or (d) of section 9 of the Endangered Species Act of 1973 (16 U.S.C. 1538) shall be construed to prohibit importation or exportation, or to require permission of the Secretary for importation or exportation, of—
 (1)any raw ivory or worked ivory— (A)imported solely for purposes of becoming part of a museum’s permanent collection, return to a lending museum, or display in a museum; or
 (B)exported solely for purposes of— (i)display in a foreign museum; or
 (ii)return to a foreign person who lent such ivory to a museum in the United States; (2)any raw ivory or worked ivory that was lawfully importable into the United States on February 24, 2014, regardless of when acquired; or
 (3)any worked ivory that was previously lawfully possessed in the United States.. 1004.Placement of United States Fish and Wildlife Service law enforcement officers in each African elephant range countryPart I (16 U.S.C. 4211 et seq.) is amended by adding at the end the following:
				
					2105.Placement of United States Fish and Wildlife Service law enforcement officers in each African
 elephant range countryThe Secretary, in coordination with the Secretary of State, may station United States Fish and Wildlife Service law enforcement officers in the primary United States diplomatic or consular post in each African country that has a significant population of African elephants, who shall assist local wildlife rangers in the protection of African elephants and facilitate the apprehension of individuals who illegally kill, or assist the illegal killing of, African elephants..
 1005. Certification for the purposes of the Fishermen’s Protective Act of 1967Section 2202 (16 U.S.C. 4222) is amended by adding at the end the following:  (g)CertificationWhen the Secretary of the Interior finds that a country, directly or indirectly, is a significant transit or destination point for illegal ivory trade, the Secretary shall certify such fact to the President with respect to the country for the purposes of section 8(a) of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1978(a))..
 1006.Treatment of elephant ivorySection 2203 (16 U.S.C. 4223) is further amended by adding at the end the following:  (c)Treatment of elephant ivoryNothing in this Act or the Endangered Species Act of 1973 (16 U.S.C. 1538) shall be construed—
 (1)to prohibit, or to authorize prohibiting, the possession, sale, delivery, receipt, shipment, or transportation of African elephant ivory, or any product containing African elephant ivory, that has been lawfully imported or crafted in the United States; or
 (2)to authorize using any means of determining for purposes of this Act or the Endangered Species Act of 1973 whether African elephant ivory has been lawfully imported, including any presumption or burden of proof applied in such determination, other than such means used by the Secretary as of February 24, 2014.. 
 1007.Sport-hunted elephant trophiesSection 2203 (16 U.S.C. 4223) is further amended by adding at the end the following:  (d)Sport-Hunted elephant trophiesNothing in this Act or subsection (a) or (d) of section 9 of the Endangered Species Act of 1973 (16 U.S.C. 1538) shall be construed to prohibit any citizen or legal resident of the United States, or an agent of such an individual, from importing a sport-hunted African elephant trophy under section 2202(e) of this Act, if the country in which the elephant was taken had an elephant population on Appendix II of CITES at the time the trophy elephant was taken.
 (e)Relationship to the ConventionNothing in this section shall be construed as modifying or repealing the Secretary’s duties to implement CITES and the appendices thereto, or as modifying or repealing section 8A or 9(c) of the Endangered Species Act of 1973 (16 U.S.C. 1537a and 1538(c))..
			1008.African Elephant Conservation Act financial assistance priority and reauthorization
 (a)Financial assistance prioritySection 2101 (16 U.S.C. 4211) is amended by redesignating subsections (e) and (f) as subsections (f) and (g), respectively, and by inserting after subsection (d) the following:
					
 (e)PriorityIn providing financial assistance under this section, the Secretary shall give priority to projects designed to facilitate the acquisition of equipment and training of wildlife officials in ivory producing countries to be used in anti-poaching efforts..
 (b)ReauthorizationSection 2306(a) (16 U.S.C. 4245(a)) is amended by striking 2007 through 2012 and inserting 2016 through 2020. 1009.Government Accountability Office studyNot later than 90 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study examining the effects of a ban of the trade in of fossilized ivory from mammoths and mastodons on the illegal importation and trade of African and Asian elephant ivory within the United States, with the exception of importation or trade thereof related to museum exhibitions or scientific research, and report to Congress the findings of such study.
			XIRespect for Treaties and Rights
 1101.Respect for Treaties and RightsNothing in this Act or the amendments made by this Act shall be construed to affect or modify any treaty or other right of any federally recognized Indian tribe.
			XIIPermits for Film Crews of Five People or Less
			1201.Annual permit and fee for film crews of 5 persons or fewer
 (a)PurposeThe purpose of this section is to provide commercial film crews of 5 persons or fewer access to film in areas designated for public use during public hours on Federal land and waterways.
 (b)National park system landSection 100905 of title 54, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking The Secretary and inserting Except as provided in paragraph (3), the Secretary; and (B)by adding at the end the following:
							
								(3)Special rules for film crews of 5 persons or fewer
 (A)Definition of film crewIn this paragraph, the term film crew means any persons present on Federal land or waterways under the jurisdiction of the Secretary who are associated with the production of a film.
 (B)Required permit and feeFor any film crew of 5 persons or fewer, the Secretary shall require a permit and assess an annual fee of $200 for commercial filming activities or similar projects on Federal land and waterways administered by the Secretary.
 (C)Commercial filming activitiesA permit issued under subparagraph (B) shall be valid for commercial filming activities or similar projects that occur in areas designated for public use during public hours on all Federal land and waterways administered by the Secretary for a 1-year period beginning on the date of issuance of the permit.
 (D)No additional feesFor persons holding a permit issued under this paragraph, during the effective period of the permit, the Secretary shall not assess any fees in addition to the fee assessed under subparagraph (B).
 (E)Use of camerasThe Secretary shall not prohibit, as a mechanized apparatus or under any other purposes, use of cameras or related equipment used for the purpose of commercial filming activities or similar projects in accordance with this paragraph on Federal land and waterways administered by the Secretary.
 (F)Notification requiredA film crew of 5 persons or fewer subject to a permit issued under this paragraph shall notify the applicable land management agency with jurisdiction over the Federal land at least 48 hours before entering the Federal land.
 (G)Denial of accessThe head of the applicable land management agency may deny access to a film crew under this paragraph if—
 (i)there is a likelihood of resource damage that cannot be mitigated; (ii)there would be an unreasonable disruption of the use and enjoyment of the site by the public;
 (iii)the activity poses health or safety risks to the public; or (iv)the filming includes the use of models or props that are not part of the natural or cultural resources or administrative facilities of the Federal land.; and
 (2)in the first sentence of subsection (b), by striking collect any costs and inserting recover any costs. (c)Other federal landSection 1 of Public Law 106–206 (16 U.S.C. 460l–6d) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking The Secretary and inserting Except as provided in paragraph (3), the Secretary; and
 (B)by adding at the end the following:  (3)Special rules for film crews of 5 persons or fewer (A)Definition of film crewIn this paragraph, the term film crew means any persons present on Federal land or waterways under the jurisdiction of the Secretary who are associated with the production of a film.
 (B)Required permit and feeFor any film crew of 5 persons or fewer, the Secretary shall require a permit and assess an annual fee of $200 for commercial filming activities or similar projects on Federal land and waterways administered by the Secretary.
 (C)Commercial filming activitiesA permit issued under subparagraph (B) shall be valid for commercial filming activities or similar projects that occur in areas designated for public use during public hours on all Federal land and waterways administered by the Secretary for a 1-year period beginning on the date of issuance of the permit.
 (D)No additional feesFor persons holding a permit issued under this paragraph, during the effective period of the permit, the Secretary shall not assess any fees in addition to the fee assessed under subparagraph (B).
 (E)Use of camerasThe Secretary shall not prohibit, as a mechanized apparatus or under any other purposes, use of cameras or related equipment used for the purpose of commercial filming activities or similar projects in accordance with this paragraph on Federal land and waterways administered by the Secretary.
 (F)Notification requiredA film crew of 5 persons or fewer subject to a permit issued under this paragraph shall notify the applicable land management agency with jurisdiction over the Federal land at least 48 hours before entering the Federal land.
 (G)Denial of accessThe head of the applicable land management agency may deny access to a film crew under this paragraph if—
 (i)there is a likelihood of resource damage that cannot be mitigated; (ii)there would be an unreasonable disruption of the use and enjoyment of the site by the public;
 (iii)the activity poses health or safety risks to the public; or (iv)the filming includes the use of models or props that are not part of the natural or cultural resources or administrative facilities of the Federal land.; and
 (2)in the first sentence of subsection (b)— (A)by striking collect any costs and inserting recover any costs; and
 (B)by striking similar project and inserting similar projects. XIIIState Approval of Fishing Restriction 1301.State or Territorial Approval of Restriction of Recreational or Commercial Fishing Access to Certain State or Territorial Waters (a)Approval requiredThe Secretary of the Interior and the Secretary of Commerce shall not restrict recreational or commercial fishing access to any State or territorial marine waters or Great Lakes waters within the jurisdiction of the National Park Service or the Office of National Marine Sanctuaries, respectively, unless those restrictions are developed in coordination with, and approved by, the fish and wildlife management agency of the State or territory that has fisheries management authority over those waters.
 (b)DefinitionIn this section, the term marine waters includes coastal waters and estuaries. XIVHunting and Recreational Fishing Within Certain National Forests 1401.DefinitionsIn this title:
 (1)HuntingThe term hunting means use of a firearm, bow, or other authorized means in the lawful pursuit, shooting, capture, collection, trapping, or killing of wildlife; attempt to pursue, shoot, capture, collect, trap, or kill wildlife; or the training and use of hunting dogs, including field trials.
 (2)Recreational fishingThe term recreational fishing means the lawful pursuit, capture, collection, or killing of fish; or attempt to capture, collect, or kill fish.
 (3)Forest planThe term forest plan means a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
 (4)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))
				1402.Hunting and recreational fishing within the national forest system
 (a)Prohibition of restrictionsThe Secretary of Agriculture or Chief of the Forest Service may not establish policies, directives, or regulations that restrict the type, season, or method of hunting or recreational fishing on lands within the National Forest System that are otherwise open to those activities and are consistent with the applicable forest plan.
 (b)Prior restrictions voidAny restrictions imposed by the Secretary of Agriculture or Chief of the Forest Service regarding the type, season, or method of hunting or recreational fishing on lands within the National Forest System that are otherwise open to those activities in force on the date of the enactment of this Act shall be void and have no force or effect.
 (c)ApplicabilityThis section shall apply only to the Kisatchie National Forest in the State of Louisiana, the De Soto National Forest in the State of Mississippi, the Mark Twain National Forest in the State of Missouri, and the Ozark National Forest, the St. Francis National Forest and the Ouachita National Forest in the States of Arkansas and Oklahoma.
 (d)State authorityNothing in this section, section 1 of the Act of June 4, 1897 (16 U.S.C. 551), or section 32 of the Act of July 22, 1937 (7 U.S.C. 1011) shall affect the authority of States to manage hunting or recreational fishing on lands within the National Forest System.
 1403.Publication of Closure of Roads in ForestsThe Chief of the Forest Service shall publish a notice in the Federal Register for the closure of any public road on Forest System lands, along with a justification for the closure.
			XVGrand Canyon Bison Management Act
 1501.Short titleThis title may be cited as the Grand Canyon Bison Management Act. 1502.DefinitionsIn this title:
 (1)Management planThe term management plan means the management plan published under section 1503(a). (2)ParkThe term Park means the Grand Canyon National Park.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (4)Skilled public volunteerThe term skilled public volunteer means an individual who possesses—
 (A)a valid hunting license issued by the State of Arizona; and (B)such other qualifications as the Secretary may require, after consultation with the Arizona Game and Fish Commission.
					1503.Bison management plan for Grand Canyon National Park
 (a)Publication of planNot later than 180 days after the date of enactment of this Act, the Secretary shall publish a management plan to reduce, through humane lethal culling by skilled public volunteers and by other nonlethal means, the population of bison in the Park that the Secretary determines are detrimental to the use of the Park.
 (b)Removal of AnimalNotwithstanding any other provision of law, a skilled public volunteer may remove a full bison harvested from the Park.
 (c)CoordinationThe Secretary shall coordinate with the Arizona Game and Fish Commission regarding the development and implementation of the management plan.
 (d)NEPA ComplianceIn developing the management plan, the Secretary shall comply with all applicable Federal environmental laws (including regulations), including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (e)LimitationNothing in this title applies to the taking of wildlife in the Park for any purpose other than the implementation of the management plan.
				XVIOpen Book on Equal Access to Justice
 1601.Short titleThis title may be cited as the Open Book on Equal Access to Justice Act. 1602.Modification of equal access to justice provisions (a)Agency proceedingsSection 504 of title 5, United States Code, is amended—
 (1)in subsection (c)(1), by striking , United States Code; (2)by redesignating subsection (f) as subsection (i); and
 (3)by striking subsection (e) and inserting the following:  (e) (1)The Chairman of the Administrative Conference of the United States, after consultation with the Chief Counsel for Advocacy of the Small Business Administration, shall report to the Congress, not later than March 31 of each year through the 6th calendar year beginning after the initial report under this subsection is submitted, on the amount of fees and other expenses awarded during the preceding fiscal year pursuant to this section. The report shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information that may aid the Congress in evaluating the scope and impact of such awards. The report shall be made available to the public online.
								(2)
 (A)The report required by paragraph (1) shall account for all payments of fees and other expenses awarded under this section that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to nondisclosure provisions.
 (B)The disclosure of fees and other expenses required under subparagraph (A) does not affect any other information that is subject to nondisclosure provisions in the settlement agreement.
 (f)The Chairman of the Administrative Conference shall create and maintain, during the period beginning on the date the initial report under subsection (e) is submitted and ending one year after the date on which the final report under that subsection is submitted, online a searchable database containing the following information with respect to each award of fees and other expenses under this section:
 (1)The case name and number of the adversary adjudication, if available. (2)The name of the agency involved in the adversary adjudication.
 (3)A description of the claims in the adversary adjudication. (4)The name of each party to whom the award was made, as such party is identified in the order or other agency document making the award.
 (5)The amount of the award. (6)The basis for the finding that the position of the agency concerned was not substantially justified.
 (g)The online searchable database described in subsection (f) may not reveal any information the disclosure of which is prohibited by law or court order.
 (h)The head of each agency shall provide to the Chairman of the Administrative Conference in a timely manner all information requested by the Chairman to comply with the requirements of subsections (e), (f), and (g)..
 (b)Court casesSection 2412(d) of title 28, United States Code, is amended by adding at the end the following:  (5) (A)The Chairman of the Administrative Conference of the United States shall submit to the Congress, not later than March 31 of each year through the 6th calendar year beginning after the initial report under this paragraph is submitted, a report on the amount of fees and other expenses awarded during the preceding fiscal year pursuant to this subsection. The report shall describe the number, nature, and amount of the awards, the claims involved in each controversy, and any other relevant information that may aid the Congress in evaluating the scope and impact of such awards. The report shall be made available to the public online.
							(B)
 (i)The report required by subparagraph (A) shall account for all payments of fees and other expenses awarded under this subsection that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to nondisclosure provisions.
 (ii)The disclosure of fees and other expenses required under clause (i) does not affect any other information that is subject to nondisclosure provisions in the settlement agreement.
 (C)The Chairman of the Administrative Conference shall include and clearly identify in the annual report under subparagraph (A), for each case in which an award of fees and other expenses is included in the report—
 (i)any amounts paid from section 1304 of title 31 for a judgment in the case; (ii)the amount of the award of fees and other expenses; and
 (iii)the statute under which the plaintiff filed suit. (6)The Chairman of the Administrative Conference shall create and maintain, during the period beginning on the date the initial report under paragraph (5) is submitted and ending one year after the date on which the final report under that paragraph is submitted, online a searchable database containing the following information with respect to each award of fees and other expenses under this subsection:
 (A)The case name and number. (B)The name of the agency involved in the case.
 (C)The name of each party to whom the award was made, as such party is identified in the order or other court document making the award.
 (D)A description of the claims in the case. (E)The amount of the award.
 (F)The basis for the finding that the position of the agency concerned was not substantially justified.
 (7)The online searchable database described in paragraph (6) may not reveal any information the disclosure of which is prohibited by law or court order.
 (8)The head of each agency (including the Attorney General of the United States) shall provide to the Chairman of the Administrative Conference of the United States in a timely manner all information requested by the Chairman to comply with the requirements of paragraphs (5), (6), and (7)..
 (c)Clerical amendmentsSection 2412 of title 28, United States Code, is amended— (1)in subsection (d)(3), by striking United States Code,; and
 (2)in subsection (e)— (A)by striking of section 2412 of title 28, United States Code, and inserting of this section; and
 (B)by striking of such title and inserting of this title. (d)Effective date (1)In generalThe amendments made by subsections (a) and (b) shall first apply with respect to awards of fees and other expenses that are made on or after the date of the enactment of this Act.
 (2)Initial reportsThe first reports required by section 504(e) of title 5, United States Code, and section 2412(d)(5) of title 28, United States Code, shall be submitted not later than March 31 of the calendar year following the first calendar year in which a fiscal year begins after the date of the enactment of this Act.
 (3)Online databasesThe online databases required by section 504(f) of title 5, United States Code, and section 2412(d)(6) of title 28, United States Code, shall be established as soon as practicable after the date of the enactment of this Act, but in no case later than the date on which the first reports under section 504(e) of title 5, United States Code, and section 2412(d)(5) of title 28, United States Code, are required to be submitted under paragraph (2) of this subsection.
					XVIIUtility terrain vehicles
			1701.Utility terrain vehicles in Kisatchie National Forest
 (a)In generalThe Forest Administrator shall amend the applicable travel plan to allow utility terrain vehicles access on all roads nominated by the Secretary of Louisiana Wildlife and Fisheries in the Kisatchie National Forest, except when such designation would pose an unacceptable safety risk, in which case the Forest Administrator shall publish a notice in the Federal Register with a justification for the closure.
 (b)Utility terrain vehicles definedFor purposes of this section, the term utility terrain vehicle— (1)means any recreational motor vehicle designed for and capable of travel over designated roads, traveling on four or more tires with a maximum tire width of 27 inches, a maximum wheel cleat or lug of 3/4 of an inch, a minimum width of 50 inches but not exceeding 74 inches, a minimum weight of at least 700 pounds but not exceeding 2,000 pounds, and a minimum wheelbase of 61 inches but not exceeding 110 inches;
 (2)includes vehicles not equipped with a certification label as required by part 567.4 of title 49, Code of Federal Regulations; and
 (3)does not include golf carts, vehicles specially designed to carry a disabled person, or vehicles otherwise registered under section 32.299 of the Louisiana State statutes.
					XVIIIGood Samaritan Search and Recovery
 1801.Short titleThis title may be cited as the Good Samaritan Search and Recovery Act. 1802.Expedited access to certain Federal land (a)DefinitionsIn this section:
 (1)EligibleThe term eligible, with respect to an organization or individual, means that the organization or individual, respectively, is—
 (A)acting in a not-for-profit capacity; and (B)composed entirely of members who, at the time of the good Samaritan search-and-recovery mission, have attained the age of majority under the law of the State where the mission takes place.
 (2)Good Samaritan search-and-recovery missionThe term good Samaritan search-and-recovery mission means a search conducted by an eligible organization or individual for 1 or more missing individuals believed to be deceased at the time that the search is initiated.
 (3)SecretaryThe term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as applicable. (b)Process (1)In generalEach Secretary shall develop and implement a process to expedite access to Federal land under the administrative jurisdiction of the Secretary for eligible organizations and individuals to request access to Federal land to conduct good Samaritan search-and-recovery missions.
 (2)InclusionsThe process developed and implemented under this subsection shall include provisions to clarify that—
 (A)an eligible organization or individual granted access under this section— (i)shall be acting for private purposes; and
 (ii)shall not be considered to be a Federal volunteer; (B)an eligible organization or individual conducting a good Samaritan search-and-recovery mission under this section shall not be considered to be a volunteer under section 102301(c) of title 54, United States Code;
 (C)chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act), shall not apply to an eligible organization or individual carrying out a privately requested good Samaritan search-and-recovery mission under this section; and
 (D)an eligible organization or entity who conducts a good Samaritan search-and-recovery mission under this section shall serve without pay from the Federal Government for such service.
 (c)Release of Federal Government from liabilityThe Secretary shall not require an eligible organization or individual to have liability insurance as a condition of accessing Federal land under this section, if the eligible organization or individual—
 (1)acknowledges and consents, in writing, to the provisions described in subparagraphs (A) through (D) of subsection (b)(2); and
 (2)signs a waiver releasing the Federal Government from all liability relating to the access granted under this section and agrees to indemnify and hold harmless the United States from any claims or lawsuits arising from any conduct by the eligible organization or individual on Federal land.
					(d)Approval and denial of requests
 (1)In generalThe Secretary shall notify an eligible organization or individual of the approval or denial of a request by the eligible organization or individual to carry out a good Samaritan search-and-recovery mission under this section by not later than 48 hours after the request is made.
 (2)DenialsIf the Secretary denies a request from an eligible organization or individual to carry out a good Samaritan search-and-recovery mission under this section, the Secretary shall notify the eligible organization or individual of—
 (A)the reason for the denial of the request; and (B)any actions that the eligible organization or individual can take to meet the requirements for the request to be approved.
 (e)PartnershipsEach Secretary shall develop search-and-recovery-focused partnerships with search-and-recovery organizations—
 (1)to coordinate good Samaritan search-and-recovery missions on Federal land under the administrative jurisdiction of the Secretary; and
 (2)to expedite and accelerate good Samaritan search-and-recovery mission efforts for missing individuals on Federal land under the administrative jurisdiction of the Secretary.
 (f)ReportNot later than 180 days after the date of enactment of this Act, the Secretaries shall submit to Congress a joint report describing—
 (1)plans to develop partnerships described in subsection (e)(1); and (2)efforts carried out to expedite and accelerate good Samaritan search-and-recovery mission efforts for missing individuals on Federal land under the administrative jurisdiction of each Secretary pursuant to subsection (e)(2).
					XIXInterstate Transportation of Firearms or Ammunition
			1901.Interstate transportation of firearms or ammunition
 (a)In generalSection 926A of title 18, United States Code, is amended to read as follows:  926A.Interstate transportation of firearms or ammunition (a)Notwithstanding any provision of any law, rule, or regulation of a State or any political subdivision thereof:
 (1)A person who is not prohibited by this chapter from possessing, transporting, shipping, or receiving a firearm or ammunition shall be entitled to transport a firearm for any lawful purpose from any place where the person may lawfully possess, carry, or transport the firearm to any other such place if, during the transportation, the firearm is unloaded, and—
 (A)if the transportation is by motor vehicle, the firearm is not directly accessible from the passenger compartment of the vehicle, and, if the vehicle is without a compartment separate from the passenger compartment, the firearm is in a locked container other than the glove compartment or console, or is secured by a secure gun storage or safety device; or
 (B)if the transportation is by other means, the firearm is in a locked container or secured by a secure gun storage or safety device.
 (2)A person who is not prohibited by this chapter from possessing, transporting, shipping, or receiving a firearm or ammunition shall be entitled to transport ammunition for any lawful purpose from any place where the person may lawfully possess, carry, or transport the ammunition, to any other such place if, during the transportation, the ammunition is not loaded into a firearm, and—
 (A)if the transportation is by motor vehicle, the ammunition is not directly accessible from the passenger compartment of the vehicle, and, if the vehicle is without a compartment separate from the passenger compartment, the ammunition is in a locked container other than the glove compartment or console; or
 (B)if the transportation is by other means, the ammunition is in a locked container. (b)In subsection (a), the term transport includes staying in temporary lodging overnight, stopping for food, fuel, vehicle maintenance, an emergency, medical treatment, and any other activity incidental to the transport, but does not include transportation—
 (1)with the intent to commit a crime punishable by imprisonment for a term exceeding one year that involves the use or threatened use of force against another; or
 (2)with knowledge, or reasonable cause to believe, that such a crime is to be committed in the course of, or arising from, the transportation.
								(c)
 (1)A person who is transporting a firearm or ammunition may not be arrested or otherwise detained for violation of any law or any rule or regulation of a State or any political subdivision thereof related to the possession, transportation, or carrying of firearms, unless there is probable cause to believe that the person is doing so in a manner not provided for in subsection (a).
 (2)When a person asserts this section as a defense in a criminal proceeding, the prosecution shall bear the burden of proving, beyond a reasonable doubt, that the conduct of the person did not satisfy the conditions set forth in subsection (a).
 (3)When a person successfully asserts this section as a defense in a criminal proceeding, the court shall award the prevailing defendant a reasonable attorney’s fee.
								(d)
 (1)A person who is deprived of any right, privilege, or immunity secured by this section, section 926B or 926C, under color of any statute, ordinance, regulation, custom, or usage of any State or any political subdivision thereof, may bring an action in any appropriate court against any other person, including a State or political subdivision thereof, who causes the person to be subject to the deprivation, for damages and other appropriate relief.
 (2)The court shall award a plaintiff prevailing in an action brought under paragraph (1) damages and such other relief as the court deems appropriate, including a reasonable attorney's fee..
 (b)Clerical amendmentThe table of sections for such chapter is amended in the item relating to section 926A by striking firearms and inserting firearms or ammunition. XXGray Wolves 2001.Reissuance of final rule regarding gray wolves in the Western Great LakesBefore the end of the 60-day period beginning on the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule published on December 28, 2011 (76 Fed. Reg. 81666), without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance shall not be subject to judicial review.
 2002.Reissuance of final rule regarding gray wolves in WyomingBefore the end of the 60-day period beginning on the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule published on September 10, 2012 (77 Fed. Reg. 55530), without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance shall not be subject to judicial review.
			XXIMiscellaneous provisions
 2101. Prohibition on issuance of final ruleThe Director of the United States Fish and Wildlife Service shall not issue a final rule that— (1)succeeds the proposed rule entitled Non-Subsistence Take of Wildlife, and Public Participation and Closure Procedures, on National Wildlife Refuges in Alaska (81 Fed. Reg. 887 (January 8, 2016)); or
 (2)is substantially similar to that proposed rule. 2102.Withdrawal of existing rule regarding hunting and trapping in AlaskaThe Director of the National Park Service shall withdraw the final rule entitled Alaska; Hunting and Trapping in National Preserves (80 Fed. Reg. 64325 (October 23, 2015)) by not later than 30 days after the date of the enactment of this Act, and shall not issue a rule that is substantially similar to that rule.
			
	Passed the House of Representatives February 26, 2016.Karen L. Haas,Clerk.
